DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/1/2022 has been entered. Claims 1-6, 9-15, 18-23, and 25 remain pending. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection set forth previously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15, and 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US PGPUB 20040255013) in view of Law et al. (US PGPUB 20040199364).

Regarding Claims 1, 10, and 19; Ott teaches; A computer-implemented method of enabling configuration of a configurable voting block for a process control system in a process plant, the configurable voting block having a voting scheme associated with a set of inputs generated by a set of field devices to control operation of at least one device within the process plant, the method comprising: (Ott; at least Abstract; paragraph [0002]; discloses a voter function block for implementing a voting scheme based on a set of inputs from a process plant and wherein the set of inputs are used to control operation of at least one device in a process plant)
receiving, via a user interface, a first control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a first type of input of one of the set of inputs; (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a first control selection for setting a trip limit check (95a-c) as an input condition in the voter block which is indicative of a degraded state for a first instance of a first type of input)
receiving, via the user interface, a second control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the first type of input of another one of the set of inputs; (Ott; at least Figs. 1 and 2; paragraphs [0020] and [0028]; disclose a workstation for programming voter blocks like in Fig. 2, which include multiple inputs (IN1-IN3) for receiving input conditions of a plurality of process components, in which a user can select a second control selection for setting a pre limit check (96a-c) as an input condition in the voter block which is indicative of a degraded state for a second instance of a first type of input)
configuring the configurable voting block according to the first control selection, the second control selection, and the trip inhibit enable selection; (Ott; at least Fig. 2; paragraphs [0020] and [0028]; disclose wherein a user can configure the blocks with respective threshold values such as high, low, or within a predetermined range and wherein the system includes a startup trip inhibit function block (102))
receiving, from the set of field devices, the set of inputs; (Ott; at least Fig. 2; paragraph [0028]; disclose inputs (IN1-IN3) for receiving analog input signals from process plant elements such as sensors)
and determining, from the set of inputs and according to the configurable voting block that was configured, whether the number of required votes of the voting scheme exceeds the number of votes of the voting scheme that are not bypassed or bad; and (Ott; at least Fig. 2; paragraph [0006]; disclose wherein the voter function block operates based on the user specified voting logic and wherein the block adapts and adjusts according to the inputs that are determined to be bypassed or bad, and compares the good inputs to the voter function block logic)
based on the determining, causing the at least one device to trip automatically or be inhibited from tripping automatically. (Ott; at least paragraphs [0003] and [0006]; disclose wherein based on determining the voter logic is met, automatically tripping a device to place a system in a safe condition).
Ott appears silent on; receiving, via the user interface, a trip inhibit enable selection that directs whether the at least one device is inhibited from tripping automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad;
However, Law teaches; receiving, via the user interface, a trip inhibit enable selection that directs whether the at least one device is inhibited from tripping automatically when a number of required votes of the voting scheme exceeds a number of votes of the voting scheme that are not bypassed or bad; (Law; at least paragraphs [0047]-[0049]; disclose an inhibit block that is adjustable by a user who can establish a timer, for example, that inhibits the voter function block from tripping a device based on a number of votes exceeding the voting scheme. Further an operator is able to apply a maintenance override to the inhibit block which prevents tripping of a device associated with the voter block due to maintenance being performed on the input devices that would otherwise trigger a trip condition and thus will inhibit tripping when a number of votes exceeds a voting scheme).
Ott and Law are analogous art because they are from the same filed of endeavor or similar problem solving area, of process plant programming and controls.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of receiving a trip inhibit selection for a voter block as taught by Law with the known system of a voter block programming and control system as taught by Ott to yield the known results of more efficient control of a process plant system. One would be motivated to combine the cited art of reference in order to provide a method for preventing actuation of systems for false signals from input devices such as during maintenance procedures or start-up conditions as discussed by Law (paragraph [0006]).

Regarding Claims 2, 11, and 20; the combination of Ott and Law further teach; The computer-implemented method of claim 1, wherein the first control selection directs that the voting scheme for the configurable voting block is degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is not degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is a trip limit check or pre limit check which would indicate the voting block is degraded and wherein the second control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded).

Regarding Claims 3, 12, and 21; the combination of Ott and Law further teach; The computer-implemented method of claim 1, wherein the first control selection directs that the voting scheme for the configurable voting block is not degraded, and wherein the second control selection directs that the voting scheme for the configurable voting block is degraded. (Ott; at least paragraphs [0028] and [0033]; disclose wherein the first control selection is bypass inhibit control selection block indicating that a component is down for maintenance for instance, but not degraded and the second control selection is a trip limit check or pre limit check which would indicate the voting block is degraded).

Regarding Claims 4, 13, and 22; the combination of Ott and Law further teach; The computer-implemented method of claim 1, wherein the first type of input is a bypass (BYP) input or a bad (BAD) input. (Ott; at least paragraphs [0028], [0033], and [0049]; disclose wherein the first type of input is a trip limit (i.e. bad) or is a bypass input for reasons such as maintenance of the associated components input).

Regarding Claims 5 and 14; the combination of Ott and Law further teach; The computer-implemented method of claim 1, further comprising: receiving, via the user interface, a third control selection that directs whether the voting scheme for the configurable voting block is degraded for a first instance of a second type of input of the one of the set of inputs; (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a third control selection for a trip limit (i.e. 95b) for a first instance of a second type of input (IN2))
and receiving, via the user interface, a fourth control selection that directs whether the voting scheme for the configurable voting block is degraded for a second instance of the second type of input of the another one of the set of inputs. (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fourth control selection for a pre limit check (i.e. 96b) for a second instance of a second type of input (IN2)).

Regarding Claims 6 and 15; Ott teaches; The computer-implemented method of claim 1, wherein receiving the set of inputs comprises: receiving, from a first field device of the set of field devices, the first instance of the first type of input of the one of the set of inputs; and subsequently receiving, from a second field device of the set of field devices, the second instance of the first type of input of the another one of the set of inputs. (Ott; at least paragraph [0028]; disclose wherein a first type of input (i.e. sensor input) information from a first device is received by the voting block and further the first type of information (i.e. sensor input) from a second device is sent as an input into the voting block).

Regarding Claims 9, 18, and 25; the combination of Ott and Law further teach; The computer-implemented method of claim 1, wherein the voting scheme is two out of three (2003). (Ott; at least paragraph [0039]; disclose wherein the voting scheme is a two out of three logic).

Regarding Claim 23; the combination of Ott and Law further teach; The controller module of claim 19, wherein the function block further comprises: 
a fourth control block comprising a third control parameter that directs whether the voting scheme for the function block is degraded for a first instance of a second type of input of the one of the set of inputs, (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fourth control selection for a trip limit (i.e. 95b) for a first instance of a second type of input (IN2))
and a fifth control block comprising a fourth control parameter that directs whether the voting scheme for the function block is degraded for a second instance of the second type of input of the another one of the set of inputs. (Ott; at least Fig. 2; paragraph [0028]; disclose a user interface configured to receive programming instructions for a voter block in which the user can select a fifth control selection for a pre limit check (i.e. 96b) for a second instance of a second type of input (IN2)).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US PGPUB 20040255013) in view of Law et al. (US PGPUB 20040199364) in view of Klapper et al. (US Patent 6,448,982).

Regarding Claims 8 and 17; the combination of Ott and Law appear to be silent on; The computer-implemented method of claim 1, further comprising: displaying, in the user interface, indications of (i) the set of inputs for the configurable voting block, and (ii) a set of outputs of the configurable voting block corresponding to the set of inputs;
and after processing the set of inputs according to the configurable voting block that was configured, displaying, in the user interface, a set of updates to the set of outputs according to the configurable voting block that was configured.
However, Klapper teaches; The computer-implemented method of claim 1, further comprising: displaying, in the user interface, indications of (i) the set of inputs for the configurable voting block, and (ii) a set of outputs of the configurable voting block corresponding to the set of inputs; (Klapper; at least Figs. 1 and 4-11; column 4, lines 55-67; column 5, lines 1-19; disclose a display method for a cause effect matrix which utilizes a voter function (i.e. “Function Type” 44) and wherein a user can edit a set of inputs (causes) and set of corresponding outputs (effects))
and after processing the set of inputs according to the configurable voting block that was configured, displaying, in the user interface, a set of updates to the set of outputs according to the configurable voting block that was configured. (Klapper; at least Figs. 1 and 4-11; column 4, lines 55-67; column 5, lines 1-19; disclose a cause and effect matrix display which when edited, provides updates to the corresponding inputs (causes) and outputs (effects)).
Ott, Law, and Klapper are analogous art because they are from the same field of endeavor or similar problem solving area, of process plant programming and controls. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of displaying input/output responses of the control logic boxes as taught by Klapper with the known system of a voter block programming and control system as taught by Ott to yield the known results of more efficient control of a process plant system. One would be motivated to combine the cited art of reference in order to provide a visual representation of all possible input/output control functions as discussed by Klapper (column 1, lines 59-62).

Response to Arguments
Applicant’s arguments, see pages 13-14, filed 6/1/2022, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ott et al. (US PGPUB 20040255013) in view of Law et al. (US PGPUB 20040199364). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Clarkson et al. (US PGPUB 20180190395): disclose a system and method for employing a voting scheme protection system for a nuclear reactor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117